DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sasaki et al (US 2019/0363197 A1).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Sasaki et al discloses a trench MOS Schottky diode (Figures 2A, reference 2) comprising: a first semiconductor layer comprising a Ga2O3-based single crystal (Figure 2A, reference 21); a second semiconductor layer (Figure 2A, reference 20) that is a layer stacked on the first µ
Regarding claim 2, Sasaki et al discloses wherein the dry- etching-damaged layer has a thickness of not more than 0.5 µm (paragraphs 0157-0158).
Regarding claim 3, Sasaki et al discloses wherein a principal plane of the second semiconductor layer (Figure 2A, reference 20) comprises a plane parallel to a b-axis, and the trench (Figure 2A, reference 22) has a linear plane pattern orthogonal to a [010] direction (paragraph 0158).
Regarding claim 4, Sasaki et al discloses a trench MOS Schottky diode (Figure 2A, reference 2), comprising: a first semiconductor layer comprising a Ga2O3-based single crystal (Figure 2A, reference 21); a second semiconductor layer (Figure 2A, reference 20) that is a layer stacked on the first semiconductor layer (Figure 2A, reference 21), comprises a Ga2O3-based single crystal (paragraph 0066), and comprises a trench (Figure 2A, reference 22) opened on a surface thereof opposite to the first semiconductor layer (Figure 2A, reference 21); an anode electrode (Figure 2A, reference 23) formed on the surface of the second semiconductor layer (Figure 2A, reference 20) opposite to the first semiconductor layer (Figure 2A, reference 21); a cathode electrode (Figure 2A, reference 24) formed on a surface of the first semiconductor layer (Figure 2A, reference 21) opposite to the second semiconductor layer (Figure 2A, reference 20); an insulating film (Figure 2A, reference 25) 
Regarding claim 5, Sasaki et al discloses wherein a principal plane of the second semiconductor layer (Figure 2A, reference 20) comprises a plane parallel to a b-axis, and the trench (Figure 2A, reference 22) has a linear plane pattern parallel to a [010] direction (paragraph 0158).
Regarding claim 6, Sasaki et al discloses a method for producing a trench MOS Schottky diode (Figure 2A, reference 2); comprising: preparing a stacked body that comprises a first semiconductor layer comprising a Ga2O3-based single crystal (Figure 2A, reference 21) and a second semiconductor layer comprising a Ga2O3-based single crystal (Figure 2A, reference 20); forming a trench (Figure 2A, reference 22) on the second semiconductor layer (Figure 2A, reference 20) by dry etching (paragraphs 0086-0088) so as to be opened on a surface opposite to the first semiconductor layer (Figure 2A, reference 21); 
Regarding claim 7, Sasaki et al discloses wherein a temperature of the annealing treatment is not less than 700°C (paragraph 0113).
Regarding claim 8, Sasaki et al discloses wherein a principal plane of the second semiconductor layer (Figure 2A, 
Regarding claim 9, Sasaki et al discloses a method for producing a trench MOS Schottky diode (Figure 2A, reference 2); comprising: preparing a stacked body that comprises a first semiconductor layer comprising a Ga2O3-based single crystal (Figure 2A, reference 21) and a second semiconductor layer comprising a Ga2O3-based single crystal (Figure 2A, reference 20); forming a trench (Figure 2A, reference 22) on the second semiconductor layer (Figure 2A, reference 20) by dry etching (paragraphs 0086-0088) so as to be opened on a surface opposite to the first semiconductor layer (Figure 2A, reference 21); performing wet etching to remove an insulating dry-etching-damaged layer (paragraph 0157) that is formed in the second semiconductor layer (Figure 2A, reference 20) in a region including the inner surface of the trench (Figure 2A, reference 22; paragraph 0158); forming an insulating film (Figure 2A, reference 25)so as to cover the inner surface of the trench (Figure 2A, reference 22) of the second semiconductor layer (Figure 2A, reference 20); burying a trench electrode (Figure 2A, reference 26) in the trench (Figure 2A, reference 22) of the second semiconductor layer (Figure 2A, reference 20) so as to be covered with the insulating film (Figure 2A, reference 25); 
Regarding claim 10, Sasaki et al discloses wherein a principal plane of the second semiconductor layer (Figure 2A, reference 20) comprises a plane parallel to a b-axis, and the trench (Figure 2A, reference 22) has a linear plane pattern parallel to a [010] direction (paragraph 0158).
Regarding claim 11, Sasaki et al discloses wherein a principal plane of the second semiconductor layer (Figure 2A, reference 20) comprises a plane parallel to a b-axis, and the trench (Figure 2A, reference 22) has a linear plane pattern orthogonal to a [010] direction (paragraphs 0154-0158).
Regarding claim 12, Sasaki et al discloses wherein a principal plane of the second semiconductor layer (Figure 2A, reference 20) comprises a plane parallel to a b-axis, and the trench (Figure 2A, reference 22) has a linear plane pattern orthogonal to a [010] direction (paragraphs 0154-0158).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959.  The examiner can normally be reached on M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
September 10, 2021